I would like first to thank God Almighty for guiding us throughout our trip and for continuing to be with us during our stay in New York.
I would like to express the fraternal greetings of the Burundian people and His Excellency Mr. Pierre Nkurunziza, President of the Republic of Burundi, who asked us to represent him here today.
We take this opportunity to extend our warmest congratulations to the Mr. Lykketoft on the occasion of his election as President of the General Assembly at its seventieth session and to assure him of the full support of our country in accomplishing his noble mission. We also wish to congratulate Mr. Sam Kahamba Kutesa, who brilliantly presided over the Assembly at its sixty- ninth session. We offer special thanks to Secretary- General Ban Ki-moon for his commendable ongoing efforts so that our Organization may continue to fulfil the goals and ideals that the Member States have set for it.
We would like to acknowledge the relevance of the theme chosen for this seventieth anniversary of our Organization: “Strong UN. Better World”. We assure the President of the strong support of the Republic of Burundi for achieving the three priorities that will guide his actions during his term: a commitment to action, an intensification of efforts by the United Nations to cement international peace and security, and significant progress in the area of human rights.
As some know, Burundi has just come through a period that has raised questions for some here today. I would briefly like to address them. Burundi has just completed an election process pursuant to the 2005 Constitution, which has remained unchanged, contrary to what some would have us believe. The process was a great success despite the violent protests that quickly turned into an insurrectionary movement in some neighbourhoods of the capital, Bujumbura.
The elections went well in Burundi, but during their preparation, while they were being held and afterwards, there were acts of sabotage, and the country fell victim to the machinations of some politicians whose plan was simply to destabilize institutions. Children were used as soldiers and human shields, to whom drugs, weapons and explosives were given so that they would
15-29664 7/25

A/70/PV.23 01/10/2015
commit acts of vandalism, killings and other acts of terrorism in public places. Everyone knows that the use of children for military purposes is in itself a crime against humanity. We regret to report that all this happened with the support of certain countries that sought to torpedo the Government’s efforts to restore the stability of our country.
We welcome United Nations support for the electoral process through the United Nations Electoral Observer Mission in Burundi, whose observers were deployed in much of the country. The decisions of the Constitutional Courts of Burundi and the East African Community, which confirmed the legality of the candidacy of Pierre Nkurunziza, were not enough to stop the insurrection initiated by the opposition and civil society. That proved once more their hidden agenda to destabilize the country. Yet everyone knows that the interpretation of the domestic laws of a country, including its constitution, is a matter for its legal authorities. This is also a reflection of the sovereignty of any independent country.
We believe that the peoples of this world must be respected in their choices. While remaining receptive to the advice of friends, the people of Burundi deserve to have the choice that they made in the recent elections respected. They do not ask for more than this, and it is a question neither of blind stubbornness nor, even less, of the obstinacy of a leader or a people, as some of our traditional friends from the North think.
The instigators of the aforementioned insurrection were supported by certain political parties without popular support that knew in advance they would lose the elections. Having therefore decided to bypass the ballot box, these political parties only wanted transitional arrangements similar to the Arusha negotiations as a stepping-stone to power. Their aim was to cause trouble in order to prove that it was impossible to organize the electoral process. Some media were unfortunately on their side. To amplify their action, certain non-governmental organizations supported them financially and morally at a time when some civil society organizations were stakeholders.
What was not known until now is that this insurrection was the tree that hid the woods, that is, the failed coup that was being prepared. It had been in preparation for some time by the same actors, in collaboration with some civil-society organizations. The date of 13 May 2015 will remain etched in the memories of the people of Burundi. Unable to seize
the institutions of sovereignty, the mutineers would use local and international media to announce to the nation and the whole world that they already had control of the national radio and television broadcasting system, that the international airport and all borders were closed, that the Constitution was suspended. In short, it was a veritable media war that did not reflect the reality on the ground in any way. The Government of Burundi appreciates for its true value the support of the international community, regional organizations, and the loyalist forces that quickly condemned the attempted putsch and which called for respect for the constitutional order.
After the failure of the coup d’état, some critics fled to one of our neighbouring countries, which has been sheltering them and assisting them in their campaign to destabilize our country. Burundi has remained watchful and condemns that hostile attitude, which contravenes the Charter of the United Nations and other relevant instruments of international and regional organizations of which we are members.
Faced with these problems in the wake of the failed putsch, the Summit of Heads of State of the East African Community recommended that the elections be postponed so as to enable all political parties and actors to participate under better conditions. Burundi acceded to the decision in order to head off any pretexts for contesting the results. The municipal, legislative and presidential elections were therefore postponed twice, but could not be delayed beyond the constitutional deadlines. At all costs we had to avoid ending up in a constitutional vacuum.
To mark Burundi’s democratic progress, we succeeded in introducing single ballots and consolidating several rounds of voting. After this electoral marathon, therefore, consultations between the country’s various political forces enabled us to establish the offices of both Houses of Parliament, with the participation of the former leader of the opposition, Mr. Agathon Rwasa, President of the Amizero y’Abarundi coalition. Following an internal dialogue, the new Government was named on 24 August and consists of 20 ministers, including five from the opposition. All of that was carried out in strict accordance with the Arusha Agreement and constitutional balance.
With the elections over, the Government of Burundi has now launched another political phase, that of dialogue, one that aims to be inclusive, sincere and open to all issues and that is embodied in the National
8/25 15-29664

01/10/2015 A/70/PV.23
Commission for inter-Burundian Dialogue, established by presidential decree on 23 September. Its main mission is to lead an inter-Burundian dialogue process on the issues both inside and outside the country, particularly as they relate to social issues, politics, peacebuilding, security, economic development, the Arusha Agreement, the Constitution, the comprehensive ceasefire agreement, the Charter of National Unity and so forth.
Based on the main conclusions of the discussions, the Commission will make recommendations to the Government, the political parties, civil society and religious groups in order to arrive at agreement on the changes to be made to the founding documents in the interests of all Burundians. The Commission will consist of 15 Burundian nationals appointed by decree and in accordance with the constitutional balances. We take this opportunity to once again ask for support for the process from Burundi’s partners, starting with the United Nations, which has recently demanded firmly that we organize a genuinely inclusive dialogue in our country.
It should be recalled that this dialogue framework comes a few months after the establishment of the Truth and Reconciliation Commission, whose main task is to shed light on the crises that have dogged Burundi since its independence. With a continuing view to restoring an atmosphere conducive to peace and security throughout the country, the President of the Republic has just made another gesture of goodwill by signing a decree allowing those who illegally have weapons to return voluntarily within a month without fear of prosecution by the legal authorities. We should note that the decision is also a response to the disarmament recommendations of the Summits of Heads of State of the East African Community and of the African Union.
Concerning freedom of the media, which some have been concerned about, we would like it known that the issue is important to us, too. However, it is important not to lump all the media together. Of the 20 or so private media outlets operating in Burundi, only three radio stations and one television and radio broadcaster face judicial investigations into their alleged role in the failed coup of 13 May before it is decided whether they can reopen. Other representatives of the media, both national and international, operating on Burundian territory have continued to broadcast without difficulty. Moreover, the media will also occupy a prominent place in the inter-Burundian dialogue soon to begin.
Those arrested during the insurrection will receive a fair trial and have the right to a defence. We should emphasize that minors recruited into the movement through violence will be pardoned, and only those responsible for serious crimes will have to face trial. As to refugees, Burundi hopes to see more involvement on the part of its partners and friends in helping to facilitate the voluntary return of Burundians wishing to come home.
On the socioeconomic front, Burundi has made significant progress in recent years. Women and girls’ involvement in running the country is now a reality. Indeed, the Constitution reserves a quota of at least 30 per cent of seats for them in decision-making bodies. Women make up 50 per cent of the Senate and 36 per cent of the National Assembly. In the Government, women head important ministries such as those of health, education and higher education and scientific research, justice, trade and municipal development. As for women and armed conflict, we have made progress in recruiting women into the defence and security forces, which also contributes to their effective participation in peacekeeping missions.
Turning to education, free tuition has enabled us to achieve our ambition of having as many girls as boys in primary school. That policy, introduced in 2005 and based on community efforts, has also involved the population in building school infrastructure, which in 2014 enabled us to achieve a school-attendance rate of 96 per cent, compared with 59.5 per cent in 2005. In the health sector, free health care for children under the age of 5 and pregnant women has significantly reduced the mortality rate for children under 5 and for infants at birth.
In the area of transport infrastructure, all of the roads linking the country’s provinces are now paved, except for one in one province on which work is ongoing.
Among the important reforms introduced in recent years, I should mention that all revenues are now channelled through the Burundi Revenue Authority, whose establishment has given us a reliable taxation body harmonized with the East African Community. Based on the performances achieved with regard to the Millennium Development Goals, we are entering the era of the Sustainable Development Goals with confidence and are determined to implement, over the short and the long terms, every policy able to curb poverty in our country.
15-29664 9/25

A/70/PV.23 01/10/2015
At the regional level, Burundi will continue to work with other countries to better respond to the security objectives laid out in the founding documents of the Economic Community of the Great Lakes Countries, the East African Community, the International Conference on the Great Lakes Region and many others.
On the international front, Burundi has pledged to continue the work it began nearly a decade ago in the spirit of international solidarity, namely, to participate in peacekeeping operations wherever asked to do so. Accordingly, we have not shrunk from the call to help our brothers and sisters in Somalia, so that they can regain their dignity. When we sent our troops to Somalia at the beginning of operations initiated by the African Union, Burundi became the second-largest troop-contributing country in Somalia. Our brave men and women are also contributing energetically to peacekeeping operations in the Central African Republic, Darfur in the Sudan, Côte d’Ivoire and Haiti. We will not only continue our commitments to the peacekeeping operations in which we are involved in a spirit of partnership and mutually beneficial cooperation, but, in the various international forums in which Burundi has a voice, it will also pursue building a more united and just world, a world in which States respect each other on an equal and sovereign footing.
Burundi wishes, however, that the United Nations and other partners would step up their support to troop- contributing countries in order to enable a rapid and effective response. Burundi embraces all strategies that aim to eradicate the major threat posed by terrorism and reaffirms its commitment to fight alongside the international community in the common struggle. We support the full implementation of Security Council resolution 1540 (2004) so as to prevent non-State actors in particular from obtaining biological, nuclear, chemical or other weapons in order to commit terrorist acts.
Burundi is firmly committed to working with all other bilateral and multilateral international partners to take up the challenge of climate change. Our country is part of a new political momentum that promises to provide a rapid solution to the problems related to climate change. Accordingly, we have high expectations for the session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December.
Regarding the issue of reforming the Security Council, our country subscribes to the logic of finding
a comprehensive solution that meets the broad approval of the Member States, and that will uphold the common interests of our States and serve the long-term interests of our Organization. It is therefore our wish that the decisions on this important issue reflect the views of the individual States and of the continental organizations to which they belong.
Ultimately, we, like the other developing countries, are asking for a more substantial amount of support from the United Nations and our partners, in order to make increased progress as we implement the new post- 2015 Agenda. For our part, we are committed to taking ownership of the Agenda from the grass-roots to the top level of our Government, for the benefit of the national and international community.
Lastly, Burundi wants stability in the Great Lakes region, based on the principle of non-interference in the internal affairs of other countries and particular regard for the commitments made within the framework of regional organizations, which all advocate peace and security, as the foundation for all development.
Long live the United Nations family.
